DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Scope of enablement
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for integrating exogenous sequences in a wheat plant cell at the endogenous AHAS locus comprising SEQ ID NO: 1 following cleavage by a site specific nuclease that binds to a target site as set forth in SEQ ID NO: 35-37 or 263-278 wherein the modification results a S653N or P197S substitution that confers herbicide tolerance to IMI or SU classes of AHAS herbicides, does not reasonably provide enablement for a plant of any species that is not wheat with the recited specific nuclease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

It should be noted that when referring to amino acids of the AHAS protein, the convention of the art, and the instant Specification, uses the numbering according to the Arabidopsis thaliana AHAS1 protein (for example, Specification, p. 11, lines 14-15). Thus, S653 refers to the conserved serine corresponding to the serine at position 653 of the Arabidopsis thaliana AHAS1 protein, even though in the wheat AHAS encoded by the instant SEQ ID NO: 1, said serine is at position 627.
It should also be noted that the sequences SEQ ID NO: 35-37 or 263-278 are parts of the wheat AHAS gene (set forth in the instant SEQ ID NO: 1, for example). SEQ ID NO: 35-37 or 263-278 are selected target sequences within the endogenous wheat AHAS gene for the engineered nuclease to recognize and make cleavages (see Specification, Example 2 “Design of Zinc Finger Binding Domains Specific to AHAS Gene Sequences”, and Table 3). For example, the 28-nucleotide sequence SEQ ID NO: 35 matches nucleotide 1322-1349 of SEQ ID NO: 1, which is approximately “500-bp upstream of S653” (Table 3), i.e. about 550-bp from the codon at positions 1900-1902 of SEQ ID NO: 1, which encodes the S653 (according to Arabidopsis AHAS numbering). Similarly, SEQ ID NO: 36 matches nucleotides 1352-1379 of SEQ ID NO: 1. Thus, the embodiment of genetic modification comprising an insertion and/or deletion between SEQ ID NO: 35 and 36 is interpreted as an insertion and/or deletion in the region of 
Applicant has provided enabling guidance for genomic modification in wheat plant cells at the AHAS locus comprising SEQ ID NO: 1 using the above mentioned engineered specific nuclease, wherein the engineered nuclease creates cleavages at positions near SEQ ID NO: 37-37 or 263-278; after the cleavage, by donor-guided repairing, specific substitution mutations (such as (AGC AAT for S653N), were introduced into the endogenous AHAS gene to produce AHAS proteins having the S653N or P197S mutations. Said S653N and P197S AHAS are capable of conferring tolerance to AHAS-inhibiting herbicides (See Specification at Examples 4-6, and 10, and Tables 9 and 20, regarding S653N; for example). 
However, Applicant has not provided enabling guidance for modifying AHAS locus of any plant species with the nuclease binding at a sequence comprising any of SEQ ID NO:35-37 or 263-278.
Without adequate enabling guidance from the instant Specification or the art to overcome the unpredictability in practicing the broadly claimed invention, one skilled in the art has to rely on undue trial and error experimentation to make modified plant of any plant species or genetic background, hoping to somehow achieve the integration of exogenous sequences in the plant cell at the AHAS locus. The skilled artisan would not have reasonable expectation of success. One skilled in the art has to unduly make and test a myriad of plant cells and conduct the time and resource consuming task of testing the plant cells for the effect of herbicide tolerance, without any predictability of the outcome. 
Thus, given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by a person with . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al (2009, Nature 459(7245): 442-445). 
Claim 1 is drawn to a method of integrating one or more exogenous sequences into the genome of a plant cell, the method comprising: 
a) expressing one or more site specific nucleases in the plant cell, wherein the one or more nucleases bind to a sequence comprising a target site as shown in any one of SEQ ID NO:35-37 or 263-278 within an acetohydroxyacid synthase (AHAS) locus and cleave the AHAS locus; 
b) integrating one or more exogenous sequences into within the cleaved AHAS locus such that the plant cell expresses a product that results in a selectable phenotype; and 
c) selecting plant cells that express the selectable phenotype, wherein plant cells are selected which incorporate the one or more exogenous sequences.
Claim interpretation:
Arabidopsis thaliana. Consequently, the AHAS locus in most plant species—such as A. thaliana—does not comprise any sequence identical to any of SEQ ID NO:35-37 or 263-278. To reflect the broad scope intended by the claim, the “target site as shown in” is interpreted as being directed to the target site equivalent—position-wise—to where SEQ ID NO:35-37 or 263-278 is located on the AHAS locus, as mapped to SEQ ID NO: 1. For example, SEQ ID NO: 35 corresponds to nucleotides 1349-1322 (complementary strand) of SEQ ID NO: 1. On the A. thaliana AHAS locus (At3g48560; GenBank: BT020540.1), this “target site” corresponds to nucleotides 1399-1426, is interpreted “as shown in” SEQ ID NO: 35, although the sequence differs significantly from SEQ ID NO: 35. See sequence alignment below.
Moreover, the claim broadly recites the nuclease “binds to a sequence comprising a target site……”. This is interpreted as the nuclease is required to bind anywhere in a sequence, as long as the sequence at any portion or position comprises the target site as discussed above. In other words, the claim is interpreted as not requiring the nuclease to bind at the target site per se. 

Query  1303  AGGATTCAAGACTTTTGGCGAGGCCATCCCGCCGCAATATGCTATCCAGGTACTGGATGA  1362
               | || ||||| ||||| || || || || || || ||||| ||  |||| || |||||
Sbjct  1380  GAGCTTTAAGACGTTTGGGGAAGCTATTCCTCCACAGTATGCGATTAAGGTCCTTGATGA  1439



Teachings of the prior art

Read on the broadest reasonable interpretation of the claim, Townsend disclosed the method using ZFNs that binds to a sequence: the AHAS sequence of tobacco SuRB locus. This sequence does comprise the sequences equivalent to the instant SEQ ID NO: 35-37 or 263-278, by their relative position on the tobacco sequence and the instant SEQ ID NO: 1. Thus, Townsend discloses all the limitations of the instant claim 1.
Regarding claims 2-4, Townsend discloses the exogenous sequences being donor nucleotide, integrated into the SuRB locus by homologous recombination (p.443-444). 
Regarding claims 8-9, Townsend discloses the nuclease being ZFN having FoKI domain (p. 444).
Regarding claims 10-12, Townsend discloses the transgene (i.e., the donor construct) confers herbicide resistance, or creating indels in the AHAS locus (Table 2).
Regarding claim 14, Townsend discloses selection using sulfonylurea herbicide chlorsulfuron and the imidazolinone herbicide imazaquin (p.444).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (2009, Nature 459(7245): 442-445) in view of McElver (pre-grant patent publication US 20100287641 Al, published in 2010).
In this rejection, the claims are interpreted more narrowly regarding the recited “nucleases bind to a sequence comprising a target site as shown in any one of SEQ ID NO:35-37 or 263-278”. It is interpreted that the nuclease is to bind at any one of SEQ ID NO:35-37 or 263-278, and the plant is limited to the plant that comprises a native AHAS locus having any one of the sequences SEQ ID NO:35-37 or 263-278—without any nucleotide variation to said SEQ ID Nos. In this sense, the plant is limited to a wheat plant.
The teachings of Townsend is summarized supra.
Townsend has provided enabling teachings of using engineered ZFNs to introduce specific mutations to the endogenous AHAS gene and different spectrum of herbicide resistance (i.e. IMI vs SU).
Regarding S653N and P197S mutations, Townsend teaches mutations at (tobacco AHAS) P191 and S647 (P197A, S647T) which correspond to P197 and S653 according to conventional 
However, Townsend does not teach the wheat plant cells comprising the endogenous AHAS gene comprising any of SEQ ID NO: 35-37 or 263-278. Although, Townsend et al does envision of utilizing the ZFN to engineer crop plants that better meet the world’s burgeoning need for food (Abstract). Townsend does not explicitly teach the S653N and P197S mutation alleles. Townsend does not explicitly teach obtaining whole plants from the resistant plant cell.
McElver teaches the AHAS of wheat, a major food crop across the world. McElver teaches the three homologous AHAS gene of bread wheat (Triticum aestivum L) in the A, 
B, D chromosomes of its hexploid genome. McElver teaches that each of the genes exhibit significant expression based on herbicide response and biochemical data from mutants in each of the three genes. McElver teaches the coding sequences of all three genes that share extensive homology at the nucleotide level (WO 03/014357). McElver teaches that the mutations S653N and P197S (Arabidopsis numbering, same as the instant) in wheat confers tolerance to IMI
(imidazolinone) hrebicide (paragraph [0009], and Examples 6 and 8, Tables 3-4). The wheat AHAS genes taught by McElver have the same as the instantly disclosed wheat AHAS sequences (which comprises SEQ ID NO: 35-37 or 263-278).
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of filing of the instant application, to have applied the genome editing method of Townsend et al to the crop plant of wheat, to arrive at a wheat plant or plant cell with a modified AHAS gene in all three chromosome sets having tolerance to IMI and/or SU herbicides. One of ordinary skill in the art would have been motivated to apply the ZFN-mediated genome editing in wheat because Townsend teaches using ZFN to engineer crop plant 
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of prior art.
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al (2009, Nature 459(7245): 442-445) in view of Voytas (Annual review of plant biology 64 (2013): 327-350. First published online on March 1, 2013).
The teachings of Townsend is summarized supra, as in the 102 section.
Regarding claims 13, 15, and 16, Townsend does not explicitly teach obtaining a whole plant, or wherein the whole plant further modified to incorporate an additional exogenous sequence, or wherein the exogenous sequence not encoding a transgenic selectable marker.

Therefore, it would have been prima facie obvious to a PHOSITA at the time of filing to have applied the teachings of Voytas to Townsend, and regenerated whole plants from genome-modified plant cells, wherein the plant is modified to any addition transgene, whether it is a selectable marker or not. The PHOSITA would have been motivated to do so and would have had reasonable expectation of success.
Therefore, the claimed invention as a whole is prima facie obvious in view of the teachings of the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663